Citation Nr: 0619017	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  99-04 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision by the Newark, New 
Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA), which continued the veteran's 50 percent 
evaluation for PTSD.  The veteran requests a higher rating.

The veteran testified before the undersigned Veterans Law 
Judge via video conference technology in October 2003.  A 
transcript of the hearing is of record.  In May 2004 and June 
2005, the Board remanded the veteran's case to the RO for 
further development.  The case was recently returned to the 
Board in February 2006.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The medical evidence of record is inadequate for rating 
purposes, as the veteran, without demonstrating good cause, 
did not report for a VA examination scheduled in June 2005, 
in conjunction with his claim of entitlement to increased 
rating for PTSD; a comprehensive medical examination is 
necessary to determine entitlement to an increased rating for 
PTSD.


CONCLUSION OF LAW

Inasmuch as the veteran failed to appear for a scheduled 
examination, to the best of the Board's knowledge, the 
criteria for an evaluation in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.655, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in November 1996, prior to the enactment of the 
VCAA.  

An RO letter dated in May 2004, after the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  
This letter notified the veteran of his responsibility to 
submit evidence that showed that his condition was worse or 
had increased in severity.  By this letter, the veteran was 
notified of what evidence, if any, was necessary to 
substantiate his claim and it indicated which portion of that 
evidence the veteran was responsible for sending to VA and 
which portion of that evidence VA would attempt to obtain on 
behalf of the veteran.  In addition, the letter requested 
that the veteran submit to the RO any evidence in his 
possession that pertained to the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  While the 
notice provided to the veteran was not given prior to the 
first agency of original jurisdiction (AOJ) adjudication of 
the claim, the notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  Thus, the Board finds that the veteran was not 
prejudiced by the timing of the May 2004 VCAA letter.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  As stated above, full 
compliance with VCAA has been accomplished regarding the 
issue of increased ratings.  Because this claim is being 
denied, any other notice requirements beyond those cited for 
increased rating claims, are not applicable, as this denial 
renders any effective date issue moot.  Therefore, as there 
has been substantial compliance with all pertinent VA law and 
regulations, to move forward with adjudication of this claim 
would not cause any prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Factual Background

The veteran was admitted to the VA medical center from 
November 1996 to October 1997.  Upon his admission, he 
complained that he was depressed and heard voices telling him 
to hurt himself or others.  He also complained of flashbacks, 
nightmares, and loss of appetite.  He admitted to using 
cocaine and heroin sniffing and sometimes using drugs 
intravenously (IV).  He had used drugs two days prior to the 
admission.  He also admitted to drinking and drank that 
morning before admission.  The Axis I diagnoses were PTSD; 
psychotic, not otherwise specified; alcohol abuse; cocaine 
abuse; and heroin abuse. The current GAF score was 55 and the 
past year GAF score was 50.  The veteran was noted to be 
unemployable.

During that hospitalization, in December 1996, the veteran 
underwent a VA examination wherein a mental status 
examination shows that the veteran was alert and oriented to 
person, place, and time.  His speech was slow with low tone, 
but he was cooperative.  He also had good eye contact.  His 
mood and affect was flat and he stated that he felt 
depressed.  He denied homicidal or suicidal ideations, but 
stated that at times, he thought about killing himself and 
killing others.  He also stated that he tried to commit 
suicide three times.  He had positive auditory 
hallucinations, and negative visual hallucinations.  He also 
had positive paranoia.  He was not tangential and not 
circumstantial.  He was concrete and was not able to 
abstract.  Further, his insight and judgment were poor.  The 
Axis I diagnoses were polysubstance abuse, alcohol abuse, 
history of PTSD, psychosis secondary to poly substance abuse, 
and substance induced mood disorder secondary to alcohol 
abuse.  The Global Assessment of Functioning (GAF) score was 
40.

A November 1997 VA treatment record shows that the veteran 
had Axis I diagnoses of PTSD, alcohol-induced mood and 
psychotic disorder, and alcohol dependence.  His GAF score 
was 30/55.  

A March 1998 VA medical record shows that the veteran was 
oriented to person, place, and time.  He denied any current 
suicidal or homicidal thoughts, but admitted to audio and 
visual hallucinations.  He was not delusional at the time of 
the interview.  He had flat affect, but his speech was clear 
and goal oriented.  His eye contact was fine and his insight 
and judgment were fair.

A November 1998 VA treatment record shows that the veteran 
had Axis I diagnoses of substance-induced psychosis, alcohol 
and cocaine dependence, and PTSD.  His GAF score was 35/45.  
Mental status examination revealed that he was alert and 
oriented to person, place, and time.  He was also calm and 
cooperative.  His speech was productive, coherent, and 
relevant.  He was not tangential or circumstantial and he 
denied delusions.  He had no auditory or visual 
hallucinations and had no suicidal or homicidal ideations.  
His insight was also fair.

A March 1999 VA discharge summary showed the veteran having 
Axis I diagnoses of schizoaffective disorder, bipolar type; 
alcohol and cocaine dependence; and PTSD.  The GAF score was 
40/50.   

In March 1999, the veteran underwent a VA examination.  
Findings were similar to those reported in earlier 
examinations.  The Axis I diagnoses were PTSD and depressive 
disorder secondary to PTSD.  The GAF score was 45.  The 
examiner noted that the veteran was socially isolated and 
unable to pursue goal directed activity.  He was unable to 
work and was stress intolerant.  He was persistently 
depressed and experienced survivor's guilt.  He also had 
impaired sleep.  The veteran had intrusive memories and 
waking flashbacks, and had exaggerated startle reactions to 
unexpected loud sounds.

In March 2000, the veteran underwent an examination for 
disability determination conducted by the state of New 
Jersey.  The Axis I diagnoses were PTSD; schizophrenia, 
paranoid, chronic; and mixed substance abuse, in remission.  
The GAF score was 48.

March 2001 VA examination findings resulted in Axis I 
diagnoses of PTSD; schizophrenia, paranoid type; and alcohol 
and cocaine dependence.  The GAF score was 40.  The examiner 
noted that the veteran did have a history of PTSD and still 
experienced flashbacks and nightmares.  He also had psychotic 
symptoms that were related to his schizophrenia diagnosis.  
The examiner also noted that the veteran's alcohol and 
cocaine use could also be contributing to the veteran's 
problems with mood and sleep.  The examiner noted that the 
veteran did not have an acute exacerbation of his PTSD 
symptoms at that time and he appeared to be stable.

A March 2002 VA treatment record shows that the veteran 
denied any suicide or homicidal ideations and denied 
experiencing any auditory or visual hallucinations.  His 
insight and judgment were partially impaired, but he was 
alert and oriented to person, place, and time.  The Axis I 
diagnoses were substance induced mood disorder - dysthymia 
without suicidal or homicidal ideations; polysubstance 
abuse/dependence - alcohol, cocaine - intermittent use; and 
chronic PTSD - self-medication with street drugs, cocaine and 
alcohol intermittently.  The current GAF score was 45-50.

A June 2002 VA treatment record shows that the veteran was 
admitted to a VA facility as an inpatient.  The records note 
that the veteran was using drugs on a daily basis.  He also 
admitted to hearing voices.  He denied homicidal ideations.  
The Axis I diagnoses were chronic PTSD, major depression and 
psychosis; acute intoxication - cocaine, alcohol -resolving; 
polysubstance abuse/dependence-alcohol, cocaine in remission-
relapse for last three to four weeks.  The GAF score was 35-
40.  

An October 2002 VA treatment record shows that the veteran 
was alert and oriented to person, place, and time.  He was 
fairly groomed and had good personal hygiene.  His mood was 
neutral, but his affect was blunted.  His speech was coherent 
and relevant.  He admitted auditory hallucinations and had 
paranoid trends in thought patterns.  There were no overt 
delusional ideations elicited and he was free from suicidal 
and homicidal ideations.  His short-term and long-term memory 
was also intact and judgment and insight were fair to good.  
The Axis I diagnoses were PTSD, chronic; alcohol dependence, 
in early full remission since June 2002; cocaine dependence 
in early full remission; and schizoaffective disorder, 
depressed (as reported in a letter from a private facility).  
The GAF score was 55.

A March 2003 VA treatment record shows that the veteran was 
alert and oriented to person, place, and time.  His mood was 
neutral and his affect was reactive.  He admitted to hearing 
voices telling him to do things, but was able to ignore them.  
He still was paranoid periodically.  His speech was normal in 
rate and rhythm and was logical and coherent.  He was also 
free from suicidal and homicidal thinking and his remote and 
recent memory were grossly intact.  His judgment and insight 
were fair to good.

A June 2003 VA treatment record shows that the veteran's mood 
was euthymic; however, his affect was constricted.  His 
speech was relevant.  He also admitted to auditory 
hallucinations, but had no delusional thinking.  He had 
paranoid trends in his thought patterns.  He was free from 
suicidal and homicidal thinking and his remote and recent 
memory were grossly intact.  His judgment and insight were 
fair to good.  The diagnoses were PTSD, chronic; alcohol 
dependence in early full remission; cocaine dependence in 
early full remission; and schizoaffective disorder, 
depressed.  The GAF score was 65.  An August 2003 VA 
treatment record showed similar symptoms.

In October 2003, the veteran testified during a Board hearing 
that he was socially withdrawn and was violent when dealing 
with certain situations.  He also stated that he was paranoid 
and heard voices and had hallucinations.  He further 
testified as to having suicidal thoughts and attempts and 
having problems with authority.  He had also been violent 
toward his loved ones.

A February 2004 VA mental status examination revealed that 
the veteran had blunted affect.  His speech was clear, 
coherent, and normal rate and volume.  His thoughts were 
logical and goal oriented.  He had no flights of ideas or 
looseness of association.  He did not appear to be responding 
to internal stimuli.  He denied current hallucinations of the 
five senses, paranoid delusions, or suicidal and homicidal 
ideations.  His concentration and memory were intact and he 
had no irritability or anger noted during the interview.  He 
denied anhedonia or feelings of helplessness, hopelessness, 
worthlessness, or guilt.  He also had no obsessions, 
compulsions, or panic attacks.  He had no complaints about 
nightmares, flashbacks, or intrusive memories.  His insight 
and judgment were good.  The diagnoses were schizoaffective 
disorder; PTSD, chronic; alcohol dependence, in partial 
remission; and cocaine dependence, in partial remission.

In May 2004, the veteran underwent a VA examination.  Mental 
status examination revealed that he was alert and oriented 
and coherent.  At times he gave very concrete and simple 
answers.  He also had fair concentration.  He did not seem to 
have any overt memory deficits.  He was cooperative and calm 
and had fair eye contact.  He was free from any definite 
flight of ideas or looseness of associations, and had no 
overt agitation or unusual behavior.  However, his affect was 
constricted to flat, mood was neutral, and he was guarded to 
a certain extent, reporting that he became paranoid at times, 
although the context for the paranoia was not clear, but he 
seemed to be referring to ideas of reference at times.  The 
veteran claimed that he had been suffering from auditory 
hallucinations, with a context of destructive content and at 
times of a commanding nature, but the veteran felt he could 
ignore them.  He had no delusions and was free from active 
suicidal or homicidal ideations.  He also had no overt manic-
like behavior and no overt motor retardation.  He was also 
free from any bizarre behavior.  The VA examiner noted that 
the veteran presented with PTSD symptoms as described above.  
Verbal insight was expressed and judgment was not grossly 
impaired, except with his hallucinations and paranoid-
flavored ideations.  The Axis I diagnoses were 
schizoaffective disorder; PTSD; and substance abuse, alcohol 
and cocaine.  The GAF score was 55 currently.  The examiner 
noted that the veteran had a well-established diagnosis of 
PTSD and schizoaffective disorder and also his mental status 
probably had been complicated by his substance abuse, 
including alcohol and cocaine.

A June 2004 VA medical record shows that the veteran was 
calm, cooperative and with good eye contact.  He appeared to 
have intermittent lip smacking and tongue movements.  He was 
casually dressed with good hygiene.  His affect was mildly 
anxious, but his speech was clear, coherent, and with normal 
rate and volume.  His thoughts were goal oriented with 
questioning.  He had no flights of ideas or looseness of 
association.  He did not appear to be responding to internal 
stimuli.  His concentration and memory appeared intact.  He 
had no irritability or anger and no history of recent anger 
outbursts or physical aggression, or manic episodes.  He 
denied obsessions or compulsions and did not describe recent 
panic attacks.  His intelligence was below average.  He 
appeared rather concrete, and his insight was good and 
judgment was fair.  The diagnoses were schizoaffective 
disorder; PTSD, chronic; alcohol dependence, in partial 
remission; cocaine dependence, in partial remission; and 
tardive dyskinesia secondary to Haldol.

An October 2004 VA treatment record included the diagnoses of 
PTSD; schizoaffective disorder; alcohol dependence, active; 
cocaine dependence, in early remission; and history of 
tardive dyskinesia due to Haldol.  In a March 2005 VA 
treatment record similar findings were noted.  The diagnoses 
were schizoaffective disorder; PTSD, chronic; cocaine 
dependence, episodic use; alcohol dependence, in partial 
remission; and tardive dyskinesia, due to antipsychotic 
medications.

In June 2005, the case was remanded in order to afford the 
veteran a VA psychiatric examination.  The VA Medical Center 
sent a letter informing the veteran of the examination.  The 
notice was sent to his residence of record via certified 
mail, return receipt requested.  Although the receipt was 
signed by someone other than the veteran, it was sent to his 
residence.  The veteran failed to report for the scheduled 
examination

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1, Part 4 (2005).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, (see 38 
C.F.R. §§ 4.2, 4.41 (2005)), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005).


General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
 100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); 
inability to establish and maintain effective 
relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships
50
38 C.F.R. § 4.130, Diagnostic Codes 9201-9440 (2005).


After review of the evidence of record, the Board finds that 
an evaluation in excess of 50 percent for the veteran's PTSD 
is not warranted because the medical evidence is not 
sufficient to evaluate the veteran's disability, as the 
veteran failed to report for a scheduled VA examination.  
38 C.F.R. § 3.655 (2005).

In this regard, the Board notes that the December 1996 VA 
examination report shows that the veteran had some suicidal 
and homicidal thoughts, paranoia, and poor insight and 
judgment.  However, the VA examiner diagnosed the veteran 
with psychosis secondary to poly substance abuse, and 
substance induced mood disorder secondary to alcohol abuse, 
in addition to history of PTSD.  Hence, the veteran's severe 
symptoms were not all attributed to his service-connected 
PTSD. 

Clearly, the veteran's drug and alcohol abuse have been a 
significant factor in his psychiatric disability.  However, 
no examiner has indicated that the drug and alcohol abuse 
were related to the PTSD.  The purpose of the VA psychiatric 
examination scheduled for June 2005 was to dissociate, if 
possible, the symptoms relating to PTSD from any other 
psychiatric impairment, including those caused by drug and 
alcohol abuse.  

With respect to claims for increased ratings, the law is very 
clear that when entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without good cause, fails to 
report for such examination, the claim shall be denied.  
38 C.F.R. § 3.655 (2005).  Here, no reason has been put forth 
explaining the veteran's failure to appear for the scheduled 
examination.  No good cause for the absence has been shown.  
Hence, the Board has no other alternative but to deny the 
veteran's claim for an evaluation in excess of 50 percent for 
PTSD.


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


